Citation Nr: 0723326	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-30 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for residual injury, right 
ring finger.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1989 to June 
1989 and from January 1991 to June 1991.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from  a June 2003 decision by the RO.

REMAND

The veteran is a Marine reservist who had active duty service 
in Operation Desert Shield from January 14, 1991 to June 23, 
1991.  The veteran's SMRs show that on February 2, 1991, he 
sought treatment for his right ring finger.  He had 
complained of swelling and a dull, sometimes sharp, constant 
pain for the last two months, which he felt was getting 
worse.  He had no history of injury to the area.  Range of 
motion was noted to be limited due to swelling.  An x-ray of 
the right hand was negative. The diagnosis at that time was 
arthritis in the proximal interphalangeal joint.

At a VA examination of his right ring finger during May 2003, 
the veteran complained that, since his period of active duty 
in 1991, he had experienced aching, pain, stiffness, and an 
inability to flex the distal interphalangeal joint on that 
finger.  He had had no surgery.  He had some difficulties 
with grip, grasp, and dexterity because of the limitation of 
motion in that distal interphalangeal joint.  X-rays showed 
no dislocation or fracture.  The examiner did observe 
problems with range of motion, and diagnosed that there was a 
residual injury, right ring finger, with rupture of the long 
flexor tendon to the right ring finger.  No nexus opinion was 
provided.

In its June 2003 decision, the RO denied the veteran's claim 
of service connection for a residual injury, right ring 
finger, because it pre-existed service.  In the June 2004 
statement of the case, the decision review officer also 
denied that the veteran's right ring finger disorder had been 
aggravated by service.  In his August 2004 substantive 
appeal, the veteran contended that his right ring finger 
condition was aggravated by the rigors of active military 
duty, and that the condition was not symptomatic prior to re-
entry in active military service.  The Board notes that the 
veteran's military occupational specialty was that of a 
rifleman.  

Considering that in February 1991 the veteran reported that 
pain and swelling of his right ring finger had worsened, and 
he contended in his August 2004 substantive appeal that the 
right ring finger condition had been aggravated by the rigors 
of active military service, and inasmuch as the May 2003 
examination provided no nexus opinion, a remand is needed in 
order to provide the veteran with another examination of his 
right ring finger.  The current severity of the right ring 
finger condition needs to be assessed, and opinions are 
needed as to the likelihood that the condition pre-existed, 
or was aggravated by, or was attributed to, the veteran's re-
entry into active service during 1991.          

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2006)) notice letter that complies with 
the recent decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ask the veteran to 
identify, and provide releases for any 
additional, relevant private treatment 
records that he wants VA to help him 
obtain.  If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2006).  The materials 
obtained, if any, should be associated 
with the claims file.

2.  Schedule the veteran for an 
examination with an appropriate VA 
specialist for obtaining a diagnosis of 
the cause and severity of the veteran's 
right ring finger disorder.  Forward the 
claims file to the examiner.  The 
examiner's report must specifically note 
that the claims file was reviewed, 
including the veteran's SMRs.  All 
appropriate diagnostic tests should be 
conducted.  Limitation of range of motion 
should be described in detail, along with 
any functional loss due to pain.  
Opinions must be provided as to each of 
the following questions:

a.  Does the veteran have a current 
disability associated with his right 
ring finger?  Please identify any 
disability found.  

b.  Is it clear and unmistakable 
(i.e., obvious, manifest, or 
undebatable) that the disability of 
the veteran's right ring finger pre-
existed his re-entry into active 
military service in 1991?

c.  If it is clear and unmistakable 
that disability of the veteran's right 
ring finger pre-existed his re-entry 
into active service, is it at least as 
likely as not (i.e., is it 50 percent 
or more probable) that the disability 
underwent a chronic or permanent (as 
opposed to a transient, acute, or 
temporary) increase in severity during 
the veteran's period of active 
military service in 1991?

d.  If it is clear and unmistakable 
that disability of the veteran's right 
ring finger pre-existed his re-entry 
into active military service, and it 
is at least as likely as not that it 
underwent a chronic or permanent 
increase in severity during service, 
is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) 
that the increase in severity during 
service was due to the natural 
progress of the condition?

e.  If it is not clear and 
unmistakable that disability of the 
veteran's right ring finger pre-
existed his re-entry into active 
military service during 1991, is it at 
least as likely as not (i.e., is it 50 
percent or more probable) that he has 
a current disability of the right ring 
finger that can be attributed to his 
period of active service during 1991?

A complete rationale must be provided. 

3.  The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).

4.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 



